Citation Nr: 9934618	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

The propriety of the initial 20 percent rating for idiopathic 
anaphylaxis with syncope.  





ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from June 1980 to 
September 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran an initial 20 
percent rating for idiopathic anaphylaxis with syncope.  


FINDING OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had frequent attacks of anaphylaxis with severe 
manifestations and prolonged duration.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had more than 8 attacks of anaphylaxis a year that did 
not involve the larynx, with the attacks lasting 1 to 7 days 
or longer, nor has he had more than 2 attacks of anaphylaxis 
with laryngeal involvement a year, with the attacks being of 
any duration.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for any 
point during the entire rating period for idiopathic 
anaphylaxis with syncope are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § § 4.7, 4.20, 4.104, 
Diagnostic Code 7118 (old diagnostic criteria in effect prior 
to January 12, 1998);4.104, Diagnostic Code 7118 (new 
diagnostic criteria in effect as of January 12, 1998).  .



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
June 1987.  Four minutes prior to presentation while driving 
to work, he felt a sudden onset of almost like passing out 
associated with severe sneezing, itching of the eyes, and 
chest tightness with difficulty breathing.  He was given a 
shot of epinephrine.  Impression was allergic reaction, 
controlled.  The veteran was hospitalized from May 17, 1994, 
to May 19, 1994 for presumptive idiosyncratic reaction.  An 
allergy consultation was obtained, and the history was said 
to be consistent with anaphylaxis.  In February 1995, the 
Physical Evaluation Board of the Navy found the veteran unfit 
for duty based on diagnoses of idiopathic anaphylaxis, and 
syncope related to the idiopathic anaphylaxis.  In May 1995, 
the veteran was brought via a gurney for possible allergic 
reaction.  He had been running outside when he began 
experiencing shortness of breath.  He was treated, and 
observed for 90 minutes, and subsequently released.  

In the veteran's January 1996 Notice of Disagreement, he 
asserted that he suffered three documented idiopathic 
anaphylaxis episodes between June 1987 and May 1995.  He 
stated that loss of consciousness was involved in the first 
two episodes, and that it was only averted in the third 
episode, because of the timely intervention of emergency room 
physicians.  The veteran stated that the rapid onset of each 
episode and resultant unpreventable loss of consciousness 
gravely endangered his life.  He asserted that the loss of 
consciousness ensured that he would not be able to seek 
civilian employment as a pilot.  

In the veteran's April 1996 Substantive Appeal, he asserted 
that complete loss of consciousness occurred not only with 
his second anaphylaxis attack, but also with his first 
attack.  He asserted that loss of consciousness was only 
averted in the third attack in May 1995 because of the close 
proximity of a medical facility.  He described additional 
symptoms (in addition to shortness of breath, swelling of the 
eyes and face, runny eyes and nose, tightening of the throat, 
light-headedness, and rapid heart rate) in his attacks of 
tunnel vision followed rapidly by complete loss of vision, 
loss of sensory perception in all extremities, severe 
hyperthermia, and perfuse sweating, dangerously low blood 
pressure, and loss of spatial awareness.  He stated that the 
frequency of attacks was accelerating, and that two major 
attacks within one year constituted an unacceptably high 
frequency for a life threatening condition.  

He asserted that he did not swiftly recover from each attack 
as was implied.  He stated that each attack was so 
debilitating and physiologically taxing that swift recovery 
was impossible.  He stated that at least one day of rest was 
required to fully recover from each attack.  He asserted that 
the symptoms for his idiopathic anaphylaxis did not 
accurately match the symptoms for angioneurotic edema.  

Copies of treatment records were submitted from the Sentara 
Hospital from April 6 1997.  They show that the veteran was 
brought to the emergency room in anaphylactic shock, and that 
after 30 minutes began to regain consciousness.  He was 
observed for an additional few hours, after which he was 
thought okay to discharge.  It was recommended that he follow 
up with his primary care physician.  It was noted that he had 
a history of anaphylactic shocks to an unknown substance.  
The examiner wrote that this had happened three times before 
all in April or May.  The examiner thought that this most 
likely represented an allergic reaction to pollen.  The 
veteran stated that he was feeling fine all day, and that the 
onset was very fast.  He stated that he did not remember 
anything after initially feeling poorly.  

The veteran underwent a VA examination in April 1997.  It was 
noted that the veteran's anaphylaxis usually happened in 
March or April and also sometimes in the Summer.  It was 
noted that this happened very fast and that the veteran was 
most recently treated on April 6, 1997.  The veteran denied 
smoking and drinking.  The examiner stated that he reviewed 
the record.  It was noted that the veteran was a full time 
student.  The veteran complained of allergic reaction, and 
said that it happened very quickly.  

Examination showed that the veteran was afebrile.  The 
veteran responded to light touch of a pin and vibration was 
symmetrical on both sides.  His bulk and tone were normal, 
and his strength was 5/5 in all groups.  His deep tendon 
reflexes were symmetrical.  Gait was normal.  The veteran did 
not have migraines, tics or paramyoclonus complex, or chorea 
or choreiform disorders.  

Diagnosis was anaphylaxis.  It was noted that the veteran had 
a history of anaphylactic shock for several years, with 
unknown etiology.  It was noted that he was most recently 
treated in a local private hospital in April 1997.  
Neurological examination was normal.  

The veteran underwent a VA examination in July 1999.  It was 
noted that the veteran's symptoms began approximately in 1986 
with tearing of the eyes, sneezing, itching of the eyes, 
flushing of the whole body, tingling in both upper 
extremities, racing of the heart, shortness of breath, and 
wheezing.  The veteran stated that he had the sensation of 
throat constriction, and was unable to move air into his 
lungs.  He stated that if it was severe, then he thereafter 
experienced tunnel vision followed by loss of consciousness.  
He stated that his most recent episode was relatively mild 
without loss of consciousness, but some difficulty breathing.  
He stated that he did not seek treatment at a hospital for 
this.  He indicated that when he had a spell that was not 
serious, he lay down on the floor, and raised his feet, with 
the spell passing in 30 to 45 minutes.  Precipitating 
factors, aggravating factors, and alleviating factors were 
unknown according to the veteran.  The veteran stated that 
the flare-ups caused weakness with onset, as well as fatigue 
following an episode, lasting 1 to 2 days.  The veteran 
stated that his response was good to epinephrine.  The 
veteran stated that he was working in the financial section 
of a bank.  

Diagnosis was anaphylaxis by history and medical record.  By 
the veteran's history, the anaphylaxis was associated with 
loss of consciousness four times since the onset of the 
episodes, with bowel and bladder incontinence on three of 
those four occasions since symptoms began in approximately 
1986 or 1987.  It was noted that the usual association with 
the Spring season suggested a seasonal environmental cause, 
including but not limited to pollen, molds, or mildew.  The 
examiner commented that any neurologic symptoms found in the 
record or by history could be explained as secondary to the 
anaphylaxis and the severity of the symptoms were related to 
the severity of the anaphylaxis.  

The examiner noted episodes from April 1997, May 1995, May 
1994, and June 1987.  He commented that these episodes were 
substantially similar and showed no objective evidence of 
wheezing, bronchospasm, difficulty moving air, or other 
airway compromise.  

The examiner opined that the idiopathic anaphylaxis was 
moderate though unpredictable.  The examiner commented that 
although it was associated with the subjective sensation of 
shortness of breath and tightness of the neck, the veteran 
seemed to be able to oxygenate adequately by objective 
observation.  The examiner commented that symptoms seemed to 
resolve within minutes of treatment, and could be treated 
initially with a patient-operated epinephrine injector 
(although the examiner commented that a review of the record 
did not show that the veteran had used such modality of 
treatment).  The examiner commented that experience to date 
had been that the veteran had not suffered any permanent 
injury as a result of his episodes, which were relatively 
infrequent, occurring approximately once per year.  The 
examiner commented that they were not usually of sufficient 
severity as to require hospital treatment, as the veteran 
stated during his history.  

The examiner commented that the lack of predictability and 
the temporary incapacitation caused by the syncope associated 
with the profound drop in blood pressure would surely 
preclude his employment as a professional pilot, or working 
in a potentially dangerous environment.  Neurologic 
examination was essentially normal.  The examiner commented 
that if formal testing to discover an etiology for the 
condition was needed, he would suggest an allergist or other 
medical specialist in connective tissue disease.  



Analysis

The veteran claims that the initial 20 percent rating 
assigned for his service-connected idiopathic anaphylaxis 
with syncope was not proper.  This claim is plausible and, 
therefore, "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for idiopathic 
anaphylaxis with syncope.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria.  His disability has been 
rated by analogy to angioneurotic edema.  He has been rated 
under the new diagnostic criteria for angioneurotic edema 
effective January 12, 1998, and under the old diagnostic 
criteria for angioneurotic edema in effect prior to January 
12, 1998.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

For severe angioneurotic edema, when there are frequent 
attacks with severe manifestations and prolonged duration, 
then a 40 percent rating is assigned.  For moderate 
angioneurotic edema, when attacks are frequent of moderate 
extent and duration, then a 20 percent rating is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7118 (old diagnostic 
criteria in effect prior to January 12, 1998).

For angioneurotic edema, when there are attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year, or; attacks with 
laryngeal involvement of any duration occurring more than 
twice a year, then a 40 percent rating is assigned.  When 
there are attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
once or twice a year, then a 20 percent rating is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7118 (new diagnostic 
criteria in effect as of January 12, 1998).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the veteran contends that his disability is not 
properly rated when it is rated under the code for 
angioneurotic edema, there is no specific rating code for the 
veteran's service-connected anaphylaxis.  Accordingly, since 
the veteran's anaphylaxis is an unlisted condition, it must 
be rated by analogy to a closely related disease.  As 
angioneurotic edema is the disease most analogous to the 
veteran's anaphylaxis, his service-connected anaphylaxis will 
accordingly be rated under Diagnostic Code 7118 for 
angioneurotic edema.  

In order for the veteran to receive an initial rating of 40 
percent under the old diagnostic criteria, the evidence must 
show that the veteran's anaphylaxis was severe with frequent 
attacks and severe manifestations and prolonged duration.  As 
will be described below, the evidence does not show that the 
veteran's condition was severe enough to warrant a 40 percent 
initial rating at any point from the grant of service 
connection to the present.  

There is no question that when the veteran's idiopathic 
anaphylaxis attacks occur, they often are severe, resulting 
in loss of consciousness.  He has had four attacks requiring 
hospitalization.  These attacks occurred in June 1987, May 
1994, May 1995, and April 1997, with the only post-service 
attack being in April 1997.  Regarding the frequency of the 
veteran's attacks, the examiner at the veteran's July 1999 VA 
examination commented that the veteran's episodes were 
relatively infrequent, occurring approximately once per year.  
Accordingly, even though the veteran's attacks are very 
severe when he experiences them, his service-connected 
idiopathic anaphylaxis with syncope does not rise to the 
level such that the attacks could be described as frequent 
for any point during the period from the grant of service 
connection to the present.

In order for the veteran to receive an initial rating of 40 
percent under the new diagnostic criteria, the evidence must 
show either that there are attacks without laryngeal 
involvement lasting one to seven days or longer, and 
occurring more than eight times a year, or that there are 
attacks with laryngeal involvement of any duration occurring 
more than twice a year.  As will be described below, the 
evidence does not show that the veteran's condition was 
severe enough to warrant a 40 percent rating for any point 
from the grant of service connection to the present.  

Even conceding that all of the veteran's attacks had 
laryngeal involvement, the evidence still does not show 
attacks more than twice a year.  The veteran had two attacks 
within a year (May 1994 and May 1995), but never more than 
two in one year.  As more than two attacks a year with 
laryngeal involvement are needed in order to be assigned a 40 
percent rating, and the evidence shows that the most attacks 
that the veteran has had within one year are two, the 
evidence does not show that the veteran has met the requisite 
criteria for an initial rating of 40 percent for any point 
following the grant of service connection to the present 
under the new diagnostic criteria.  

Based on the foregoing, the veteran's idiopathic anaphylaxis 
with syncope was appropriately evaluated as 20 percent 
disabling for the entire period from the grant of service 
connection to the present.  38 C.F.R. § § 4.7, 4.20, 4.104, 
Diagnostic Code 7118 (old diagnostic criteria in effect prior 
to January 12, 1998);4.104, Diagnostic Code 7118 (new 
diagnostic criteria in effect as of January 12, 1998).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  It is 
true that the veteran contends that he will not be able to 
seek civilian employment as a pilot because of his 
anaphylaxis.  However, at the veteran's July 1999 VA 
examination, he stated that he was currently working in the 
financial section of a bank.  Although the veteran has needed 
to be hospitalized when he has experienced his severe attacks 
of anaphylaxis, the four attacks that the veteran had that 
required hospitalization (in June 1987, May 1994, May 1995, 
and April 1997) are not to the degree that they could be 
called frequent periods of hospitalization.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's idiopathic anaphylaxis with syncope.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 20 percent rating assigned for the veteran's 
idiopathic anaphylaxis with syncope was proper and the 
veteran's claim is denied.


ORDER

The initial 20 percent rating for idiopathic anaphylaxis with 
syncope was proper and is maintained.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals








